IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                  NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
                                                  DISPOSITION THEREOF IF FILED

WAYNE AKOON,

              Appellant,

 v.                                                      Case No. 5D16-1285

STATE OF FLORIDA,

              Appellee.

________________________________/

Opinion filed September 30, 2016

3.850 Appeal from the Circuit Court
for Orange County,
Mark S. Blechman, Judge.

Wayne Akoon, Bowling Green, pro se.

No Appearance for Appellee.


PER CURIAM.

       Wayne Akoon appeals the summary denial of his claim for postconviction relief

filed pursuant to Florida Rule of Criminal Procedure 3.850. We affirm the denial as to

Akoon’s first and second claim without comment. However, we reverse as to claim three

(erroneously labeled as claim four) as it is facially insufficient and Akoon should have

been given an opportunity to amend the claim within a reasonable period of time. See

Fla. R. Crim. P. 3.850(f)(2); Spera v. State, 971 So. 2d 754 (Fla. 2007); Calderon v. State,

840 So. 2d 427, 430 (Fla. 2d DCA 2003).
     AFFIRMED IN PART; REVERSED IN PART.



SAWAYA, ORFINGER and BERGER, JJ., concur.




                                   2